United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:April 3, 2009 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 305 Rock Industrial Park Drive, Bridgeton, Missouri63044 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (314) 656-4321 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at April 30, 2009 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q April 3, INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets April 3, 2009 (unaudited) and December 31, 2008 3,4 Condensed Consolidated Statements of Operations For the Three Months Ended April 3, 2009 and March 31, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows For the Three Months Ended April 3, 2009 and March 31, 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4T. Controls and Procedures 21 PART II OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 2 index PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF APRIL 3, 2009 (UNAUDITED) AND DECEMBER 31, 2008 (Amounts in Thousands) ASSETS April 3, December 31, 2009 2008 CURRENT ASSETS: Cash $ 855 $ 683 Accounts receivable, net 15,220 13,773 Inventories, net 15,808 19,911 Other current assets 1,136 3,516 Total current assets 33,019 37,883 OTHER ASSETS: Goodwill 665 665 Intangibles, net 4,355 4,455 Other 2,861 1,809 Total other assets 7,881 6,929 PROPERTY AND EQUIPMENT Land and improvements 336 336 Buildings and improvements 8,691 8,686 Machinery and equipment 92,772 92,693 101,799 101,715 Less - Accumulated depreciation (70,672 ) (69,232 ) Property and equipment, net 31,127 32,483 Total assets $ 72,027 $ 77,295 See Notes to Condensed Consolidated Financial Statements. 3 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF APRIL 3, 2009 (UNAUDITED) AND DECEMBER 31, 2008 (Amounts in Thousands, Except Share Data) LIABILITIES AND STOCKHOLDERS’ EQUITY April 3, December 31, 2009 2008 CURRENT LIABILITIES: Accounts payable $ 9,531 $ 10,283 Book overdraft 1,776 2,289 Accrued compensation 2,949 3,015 Accrued expenses 13,953 14,266 Current maturities of long-term debt 1,500 1,500 Revolving credit agreement 8,957 9,118 Total current liabilities 38,666 40,471 LONG-TERM DEBT, less current maturities 6,553 6,928 OTHER LIABILITIES 9,804 10,603 Total liabilities 55,023 58,002 COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS’ EQUITY 15% Convertible preferred stock, $100 par value; authorized 1,200,000 shares; issued and outstanding 1,131,551 shares; liquidation value $113,155 108,256 108,256 Common stock, $1 par value; authorized 35,000,000 shares; issued 9,822,304 shares 9,822 9,822 Additional paid-in capital 26,951 27,248 Accumulated other comprehensive loss (1,776 ) (1,742 ) Accumulated deficit (104,812 ) (102,397 ) Treasury stock, at cost, 1,871,128 shares (21,437 ) (21,894 ) Total stockholders' equity 17,004 19,293 Total liabilities and stockholders' equity $ 72,027 $ 77,295 See Notes to Condensed Consolidated Financial Statements. 4 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHSENDED APRIL 3, 2, 2008 (Amounts in Thousands, Except Per Share Data) (Unaudited) April 3, March 31, 2009 2008 Net sales $ 35,092 $ 41,691 Cost of goods sold 29,955 37,863 Gross profit 5,137 3,828 Selling, general and administrative expenses 7,164 6,737 Severance, restructuring and related charges - 138 Loss on sale or disposal of assets - 533 Operating loss (2,027 ) (3,580 ) Interest expense (309 ) (483 ) Other, net (73 ) (14 ) Loss from continuing operations before income tax (provision) benefit (2,409 ) (4,077 ) Income tax (provision) benefit from continuing operations (6 ) 352 Loss from continuing operations (2,415 ) (3,725 ) Loss from operations of discontinued businesses (net of tax) - (252 ) Gain on sale of discontinued businesses (net of tax) - 543 Net loss $ (2,415 ) $ (3,434 ) Loss per share of common stock - Basic and diluted: Loss from continuing operations $ (0.30 ) $ (0.47 ) Discontinued operations - 0.04 Net loss $ (0.30 ) $ (0.43 ) Weighted average common shares outstanding: Basic and diluted 7,951 7,951 See Notes to Condensed Consolidated Financial Statements. 5 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED APRIL 3, 2, 2008 (Amounts in Thousands) (Unaudited) April 3, March 31, 2009 2008 Cash flows from operating activities: Net loss $ (2,415 ) $ (3,434 ) Income from discontinued operations - (291 ) Loss from continuing operations (2,415 ) (3,725 ) Depreciation and amortization 1,656 1,823 Amortization of debt issuance costs 96 96 Stock-based compensation 7 (127 ) Loss on sale or disposal of assets - 533 (656 ) (1,400 ) Changes in operating assets and liabilities: Accounts receivable (1,479 ) (1,833 ) Inventories 4,032 928 Other assets 1,148 134 Accounts payable (728 ) (1,489 ) Accrued expenses (214 ) (853 ) Other (749 ) (363 ) 2,010 (3,476 ) Net cash provided by (used in) continuing operations 1,354 (4,876 ) Net cash used in discontinued operations - (320 ) Net cash provided by (used in) operating activities 1,354 (5,196 ) Cash flows from investing activities: Capital expenditures (186 ) (1,037 ) Proceeds from sale of assets - 35 Net cash used in continuing operations (186 ) (1,002 ) Net cash provided by discontinued operations - 4,424 Net cash (used in) provided by investing activities (186 ) 3,422 Cash flows from financing activities: Net (repayments) borrowings on revolving loans (131 ) 2,940 Decrease in book overdraft (513 ) (2,110 ) Repayments of term loans (375 ) (399 ) Net cash (used in) provided by financing activities (1,019 ) 431 Effect of exchange rate changes on cash 23 (54 ) Net increase (decrease) in cash 172 (1,397 ) Cash, beginning of period 683 2,015 Cash, end of period $ 855 $ 618 See Notes to Condensed Consolidated Financial Statements. 6 index KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.SIGNIFICANT ACCOUNTING POLICIES Consolidation Policy and Basis of Presentation – The condensed consolidated financial statements include the accounts of Katy Industries, Inc. and subsidiaries in which it has a greater than 50% interest, collectively “Katy” or the “Company”.All significant intercompany accounts, profits and transactions have been eliminated in consolidation.The condensed consolidated balance sheet at April 3, 2009 and the related condensed consolidated statements of operations and cash flows for the three months ended April 3, 2009 and March 31, 2008 have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial condition and results of operations of the Company.Interim results may not be indicative of results to be realized for the entire year.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008.The condensed consolidated balance sheet as of December 31, 2008 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States (“GAAP”). Fiscal Year – TheCompany operates and reports using a 4-4-5 fiscal year which always ends on December 31. As a result, December and January do not typically consist of five and four weeks, respectively. The first quarter of 2009 and 2008 consisted of 66 shipping days and 62 shipping days, respectively. Use of Estimates and Reclassifications – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Certain reclassifications on the cash flow statement were made to the 2008 amounts in order to conform to the 2009 presentation. Inventories – The components of inventories are as follows (amounts in thousands): April 3, December 31, 2009 2008 Raw materials $ 10,089 $ 12,764 Work in process 606 718 Finished goods 9,549 12,054 Inventory reserves (1,344 ) (1,345 ) LIFO reserve (3,092 ) (4,280 ) $ 15,808 $ 19,911 At April 3, 2009 and December 31, 2008, approximately 51% and50%, respectively, of
